NIEMEYER, Circuit Judge,
dissenting:
To be clear, this case is not about whether courts favor or disfavor same-sex marriage, or whether States recognizing or declining to recognize same-sex marriage have made good policy decisions. It is much narrower. It is about whether a State’s decision not to recognize same-sex marriage violates the Fourteenth Amendment of the U.S. Constitution. Thus, the judicial response must be limited to an analysis applying established constitutional principles.
The Commonwealth of Virginia has always recognized that “marriage” is based on the “mutual agreement of a man and a woman to marry each other,” Burke v. Shaver, 92 Va. 345, 28 S.E. 749, 749 (1895), and that a marriage’s purposes include “establishing a family, the continuance of the race, the propagation of children, and the general good of society,” Alexander v. Kuykendall, 192 Va. 8, 63 S.E.2d 746, 748 (1951). In recent years, it codified that understanding in several statutes, which also explicitly exclude from the definition of “marriage” the union of two men or two women. Moreover, in 2006 the people of Virginia amended the Commonwealth’s Constitution to define marriage as only between “one man and one woman.” Va. Const, art. I, § 15-A.
The plaintiffs, who are in long-term same-sex relationships, are challenging the constitutionality of Virginia’s marriage laws under the Due Process and Equal Protection Clauses of the U.S. Constitution. The district court sustained their challenge, concluding that the plaintiffs have a fundamental right to marry each other under the Due Process Clause of the Fourteenth Amendment and therefore that any regulation of that right is subject to strict scrutiny. Concluding that Virginia’s definition of marriage failed even “to display a rational relationship to a legitimate purpose and so must be viewed as constitutionally infirm,” the court struck down Virginia’s marriage laws as unconstitutional and enjoined their enforcement. Bostic v. Rainey, 970 F.Supp.2d 456, 482 (E.D.Va. 2014).
The majority agrees. It concludes that the fundamental right to marriage includes a right to same-sex marriage and that therefore Virginia’s marriage laws must be reviewed under strict scrutiny. It holds that Virginia has failed to advance a compelling state interest justifying its definition of marriage as between only a man and a woman. In reaching this conclusion, however, the majority has failed to conduct the necessary constitutional analysis. Rather, it has simply declared syllogistically that because “marriage” is a fundamental right protected by the Due Process Clause and “same-sex marriage” is a form of marriage, Virginia’s laws declining to recognize same-sex marriage infringe the fundamental right to marriage and are therefore unconstitutional.
Stated more particularly, the majority’s approach begins with the parties’ agreement that “marriage” is a fundamental right. Ante at 375-76. From there, the majority moves to the proposition that “the right to marry is an expansive liberty interest,” ante at 376, “that is not circumscribed based on the characteristics of the individuals seeking to exercise that right,” ante at 376. For support, it notes that the Supreme Court has struck down state restrictions prohibiting interracial marriage, see Loving v. Virginia, 388 U.S. 1, 87 S.Ct. 1817, 18 L.Ed.2d 1010 (1967); prohibiting prison inmates from marrying without special approval, see Turner v. Safley, 482 U.S. 78, 107 S.Ct. 2254, 96 L.Ed;2d 64 (1987); and prohibiting persons owing child support from marrying, see Zablocki v. Redhail, 434 U.S. 374, 98 S.Ct. 673, 54 L.Ed.2d 618 (1978). It then declares, ipse dixit, that “the fundamental right to marry *386encompasses the right to same-sex marriage” and is thus protected by the substantive component of the Due Process Clause. Ante at 376. In reaching this conclusion, the majority “decline[s] the Proponents’ invitation to characterize the right at issue in this case as the right to same-sex marriage rather than simply the right to marry.” Ante at 377. And in doing so, it explicitly bypasses the relevant constitutional analysis required by Washington v. Glucksberg, 521 U.S. 702, 117 S.Ct. 2258, 138 L.Ed.2d 772 (1997), stating that a Glucksberg analysis is not necessary because no new fundamental right is being recognized. Ante at 376.
This analysis is fundamentally flawed because it fails to take into account that the “marriage” that has long been recognized by the Supreme Court as a fundamental right is distinct from the newly proposed relationship of a “same-sex marriage.” And this failure is even more pronounced by the majority’s acknowledgment that same-sex marriage is a new notion that has not been recognized “for most of our country’s history.” Ante at 376. Moreover, the majority fails to explain how this new notion became incorporated into the traditional definition of marriage except by linguistic manipulation. Thus, the majority never asks the question necessary to finding a fundamental right— whether same-sex marriage is a right that is “deeply rooted in this Nation’s history and tradition” and “implicit in the concept of ordered liberty, such that neither liberty nor justice would exist if [it was] sacrificed.” Glucksberg, 521 U.S. at 721, 117 S.Ct. 2258 (quoting Moore v. East Cleveland; 431 U.S. 494, 503, 97 S.Ct. 1932, 52 L.Ed.2d 531 (1977) (plurality opinion); Palko v. Connecticut, 302 U.S. 319, 325-26, 58 S.Ct. 149, 82 L.Ed. 288 (1937)) (internal quotation marks omitted).
At bottom, in holding that same-sex marriage is encompassed by the traditional right to marry, the majority avoids the necessary constitutional analysis, concluding simply and broadly that the fundamental “right to marry” — by everyone and to anyone — may not be infringed. And it does not anticipate or address the problems that this approach causes, failing to explain, for example, why this broad right to marry, as the majority defines it, does not also encompass the “right” of a father to marry his daughter or the “right” of any person to marry multiple partners.
If the majority were to recognize and address the distinction between the two relationships — the traditional one and the new one — as it must, it would simply be unable to reach the conclusion that it has reached.
I respectfully submit that, for the reasons that follow, Virginia was well within its constitutional authority to adhere to its traditional definition of marriage as the union of a man and a woman and to exclude from that definition the union of two men or two women. I would also agree that the U.S. Constitution does not prohibit a State from defining marriage to include same-sex marriage, as many States have done. Accordingly, I would reverse the judgment of the district court and uphold Virginia’s marriage laws.
I
As the majority has observed, state recognition of same-sex marriage is a new phenomenon. Its history began in the early 2000s with the recognition in some States of civil unions. See, e.g., Vt. Stat. Ann. tit. 15, §§ 1201-1202 (2000); D.C.Code § 32-701 (1992) (effective in 2002); Cal. Fam.Code §§ 297-298 (2003); N.J. Stat. Ann. § 26:8A-2 (2003); Conn. Gen.Stat. Ann. § 46b-38nn (2006), invalidated by Kerrigan v. Comm’r of Pub. *387Health, 289 Conn. 135, 957 A.2d 407 (2008). And the notion of same-sex marriage itself first gained traction in 2003, when the Massachusetts Supreme Judicial Court held that the Commonwealth’s prohibition on issuing marriage licenses to same-sex couples violated the State’s Constitution-the first decision holding that same-sex couples had a right to marry. See Goodridge v. Dep’t of Pub. Health, 440 Mass. 309, 798 N.E.2d 941, 968 (2003). In 2009, Vermont became the first State to enact legislation recognizing same-sex marriage, and, since then, 11 other States and the District of Columbia have also done so. See Conn. Gen.Stat. §§ 46b-20 to 46b-20a; DeLCode Ann. tit. 13, § 101; D.C.Code § 46-401; Haw.Rev.Stat. § 572-1; 750 Ill. Comp. Stat. 5/201; Me.Rev.Stat. tit. 19-A, § 650-A; Md.Code Ann., Fam. Law §§ 2-201 to 2-202; Minn.Stat. Ann. §§ 517.01 to 517.03; N.H.Rev.Stat. Ann. §§ 457:l-a to 457:2; N.Y. Dom. Rel. Law § 10-a; R.I. Gen. Laws § 15-1-1 et seq.; Vt. Stat. Ann. tit. 15, § 8; Wash. Rev.Code §§ 26.04.010 to 26.04.020. Moreover, seven other States currently allow same-sex marriage as a result of court rulings. See Hollings-worth v. Perry, — U.S. -, 133 S.Ct. 2652, 186 L.Ed.2d 768 (2013); Varnum v. Brien, 763 N.W.2d 862 (Iowa 2009); Goodridge, 798 N.E.2d 941; Garden State Equality v. Dow, 216 N.J. 314, 79 A.3d 1036 (2013); Griego v. Oliver, 316 P.3d 865 (N.M.2013); Geiger v. Kitzhaber, 994 F.Supp.2d 1128, No. 6: 13-CV-01834-MC, 2014 WL 2054264 (D.Or. May 19, 2014); Whitewood v. Wolf, 992 F.Supp.2d 410, No. 1: 13-CV-1861, 2014 WL 2058105 (M.D.Pa. May 20, 2014). This is indeed a recent phenomenon.
Virginia only recognizes marriage as between one man and one woman, and, like a majority of States, it has codified this view. See Va.Code Ann. § 20-45.2 (prohibiting same-sex marriage and declining to recognize same-sex marriages conducted in other States); id. § 20-45.3 (prohibiting civil unions and similar arrangements between persons of the same sex). The bill originally proposing what would become § 20-45.3 noted the basis for Virginia’s legislative decision:
[Hjuman marriage is a consummated two in one communion of male and female persons made possible by sexual differences which are reproductive in type, whether or not they are reproductive in effect or motivation. This present relationship recognizes the equality of male and female persons, and antedates recorded history.
Affirmation of Marriage Act, H.D. 751, 2004 Gen. Assembly, Reg. Sess. (Va.2004). The bill predicted that the recognition of same-sex marriage would “radically transform the institution of marriage with serious and harmful consequences to the social order.” Id. Virginia also amended its Constitution in 2006 to define marriage as only between “one man and one woman” and to prohibit “a legal status for relationships of unmarried individuals that intends to approximate the design, qualities, significance, or effects of marriage.” Va. Const, art. I, § 15-A. The plaintiffs commenced this action to challenge the constitutionality of Virginia’s marriage laws.
Plaintiffs Timothy B. Bostic and Tony C. London have lived in a committed same-sex relationship since 1989 and have lived in Virginia since 1991. The two desired to marry in Virginia, and on July 1, 2013, when they applied for a marriage license at the office of the Clerk of the Circuit Court for the City of Norfolk, they were denied a license and told that same-sex couples are ineligible to marry in Virginia. In their complaint challenging Virginia’s marriage laws, they alleged that their inability to marry has disadvantaged them in both economic and personal ways — it has prevented them from filing joint tax returns, kept them from sharing health in*388surance on a tax-free basis, and signaled that they are “less than” other couples in Virginia.
Plaintiffs Carol Schall and Mary Town-ley likewise have lived in a committed same-sex relationship since 1985 and have lived in Virginia throughout their 29-year relationship. In 1998, Townley gave birth to a daughter, E.S.-T., whom Schall and Townley have raised together, and in 2008, the two traveled to California where they were lawfully married. They alleged in their complaint that because Virginia does not recognize their marriage as valid, they have been injured in several ways. Schall is unable to legally adopt E.S.-T., and the two are unable to share health insurance on a tax-free basis. The two also claimed that they and E.S.-T. have experienced stigma as a result of Virginia’s nonrecognition of their marriage.
The plaintiffs’ complaint, filed in July 2013, alleged that Virginia’s marriage laws violate their constitutional rights under the Due Process and Equal Protection Clauses of the Fourteenth Amendment. They named as defendants George E. Schaefer, III, Clerk of Court for the Norfolk Circuit Court, and Janet M. Rainey, the State Registrar of Vital Records. A third Virginia official, Michele B. McQuigg, Clerk of Court for the Prince William County Circuit Court, was permitted to intervene as a defendant. As elected circuit court clerks, Schaefer and McQuigg are responsible for issuing individual marriage licenses in the localities in which they serve. And Rainey, as the State Registrar of Vital Records, is responsible for ensuring compliance with Virginia’s marriage laws, including the laws challenged in this case.
After the parties filed cross-motions for summary judgment, Virginia underwent a change in administrations, and the newly elected Attorney General of Virginia, Mark Herring, filed a notice of a change in his office’s legal position on behalf of his client, defendant Janet Rainey. His notice stated that because, in his view, the laws at issue were unconstitutional, his office would no longer defend them on behalf of Rainey. He noted, however, that Rainey would continue to enforce the laws until the court’s ruling. The other officials have continued to defend Virginia’s marriage laws, and, for convenience, I refer to the defendants herein as ‘Virginia.”
Following a hearing, the district court, by an order and memorandum dated February 14, 2014, granted the plaintiffs’ motion for summary judgment and denied Virginia’s cross-motion. The court concluded that same-sex partners have a fundamental right to marry each other under the Due Process Clause of the Fourteenth Amendment, thus requiring that Virginia’s marriage laws restricting that right be narrowly drawn to further a compelling state interest. It concluded that the laws did not meet that requirement and, indeed, “fail[ed] to display a rational relationship to a legitimate purpose, and so must be viewed as constitutionally infirm under even the least onerous level of scrutiny.” Bostic, 970 F.Supp.2d at 482. Striking down Virginia’s marriage laws, the court also issued an order enjoining their enforcement but stayed that order pending appeal. This appeal followed.
II
The plaintiffs contend that, as same-sex partners, they have a fundamental right to marry that is protected by the substantive component of the Due Process Clause of the U.S. Constitution, U.S. Const, amend. XIV, § 1 (prohibiting any State from depriving “any person of life, liberty, or property, without due process of law”), and that Virginia’s laws defining marriage as only between a man and a woman and excluding same-sex marriage infringe on *389that right. The constitutional analysis for adjudging their claim is well established.
The Constitution contains no language directly protecting the right to same-sex marriage or even traditional marriage. Any right to same-sex marriage, therefore, would have to be found, through court interpretation, as a substantive component of the Due Process Clause. See Planned Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833, 846, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992) (“Although a literal reading of the Clause might suggest that it governs only the procedures by which a State may deprive persons of liberty, for at least 105 years ... the Clause has been understood to contain a substantive component as well”).
The substantive component of the Due Process Clause only protects “fundamental” liberty interests. And the Supreme Court has held that liberty interests are only fundamental if they are, “objectively, ‘deeply rooted in this Nation’s history and tradition,’ and ‘implicit in the concept of ordered liberty,’ such that ‘neither liberty nor justice would exist if they were sacrificed.’” Glucksberg, 521 U.S. at 720-21, 117 S.Ct. 2258 (citation omitted) (quoting Moore, 431 U.S. at 503, 97 S.Ct. 1932 (plurality opinion); Palko, 302 U.S. at 325-26, 58 S.Ct. 149). When determining whether such a fundamental right exists, a court must always make “a ‘careful description’ of the asserted fundamental liberty interest.” Id. at 721, 117 S.Ct. 2258 (emphasis added) (quoting Reno v. Flores, 507 U.S. 292, 302, 113 S.Ct. 1439, 123 L.Ed.2d 1 (1993)). This “careful description” involves characterizing the right asserted in its narrowest terms. Thus, in Glucksberg, where the Court was presented with a due process challenge to a state statute banning assisted suicide, the Court narrowly characterized the right being asserted in the following manner:
The Court of Appeals stated that “[pjroperly analyzed, the first issue to be resolved is whether there is a liberty interest in determining the time and manner of one’s death,” or, in other words, “[i]s there a right to die?” Similarly, respondents assert a “liberty to choose how to die”-and a right to “control of one’s final days,” and describe the asserted liberty as “the right to choose a humane, dignified death,” and “the liberty to shape death.” As noted above, we have a tradition of carefully formulating the interest at stake in substantive-due-process eases.... The Washington statute at issue in this case prohibits “aidfing] another person to attempt suicide,” and, thus, the question before us is whether the “liberty” specially protected by the Due Process Clause includes a right to commit suicide which itself includes a right to assistance in doing so.
Glucksberg, 521 U.S. at 722-23, 117 S.Ct. 2258 (alterations in original) (emphasis added) (citations omitted).
Under this formulation, because the Virginia laws at issue prohibit “marriage between persons of the same sex,” Va.Code Ann. § 20-45.2, “the question before us is whether the ‘liberty’ specially protected by the Due Process Clause includes a right” to same-sex marriage. Glucksberg, 521 U.S. at 723, 117 S.Ct. 2258; see also Jackson v. Abercrombie, 884 F.Supp.2d 1065, 1095 (D.Haw.2012) (“[Massing from Plaintiffs’ asserted ‘right to marry the person of one’s choice’ is its centerpiece: the right to marry someone of the same gender”).
When a fundamental right is so identified, then any statute restricting the right is subject to strict scrutiny and must be “narrowly tailored to serve a compelling state interest.” Flores, 507 U.S. at 302, 113 S.Ct. 1439. Such scrutiny is extremely difficult for a law to withstand, and, as *390such, the Supreme Court has noted that courts must be extremely cautious in recognizing fundamental rights because doing so ordinarily removes freedom of choice from the hands of the people:
[W]e “ha[ve] always been reluctant to expand the concept of substantive due process because guideposts for responsible decisionmaking in this unchartered area are scarce and open-ended.” By extending constitutional protection to an asserted right or liberty interest, we, to a great extent, place the matter outside the arena of public debate and legislative action. We must therefore “exercise the utmost care whenever we are asked to break new ground in this field, ” lest the liberty protected by the Due Process Clause be subtly transformed into the policy preferences of the Members of this Court.
Glucksberg, 521 U.S. at 720, 117 S.Ct. 2258 (second alteration in original) (emphasis added) (quoting Collins v. City of Harker Heights, 503 U.S. 115, 125, 112 S.Ct. 1061, 117 L.Ed.2d 261 (1992)).
The plaintiffs in this case, as well as the majority, recognize that narrowly defining the asserted liberty interest would require them to demonstrate a new fundamental right to same-sex marriage, which they cannot do. Thus, they have made no attempt to argue that same-sex marriage is, “objectively, deeply rooted in this Nation’s history and tradition,” and “implicit in the concept of ordered liberty.” Glucksberg, 521 U.S. at 720-21, 117 S.Ct. 2258 (internal quotation marks omitted). Indeed, they have acknowledged that recognition of same-sex marriage is a recent development. See ante at 376; see also United States v. Windsor, — U.S. -, 133 S.Ct. 2675, 2689, 186 L.Ed.2d 808 (2013) (“Until recent years, many citizens had not even considered the possibility of [same-sex marriage]” (emphasis added)); id. at 2715 (Alito, J., dissenting) (noting that it is “beyond dispute that the right to same-sex marriage is not deeply rooted in this Nation’s history and tradition”); Baehr v. Lewin, 74 Haw. 530, 852 P.2d 44, 57 (1993) (“[W]e do not believe that a right to same-sex marriage is so rooted in the traditions and collective conscience of our people that failure to recognize it would violate the fundamental principles of liberty and justice that lie at the base of all our civil and political institutions”).
Instead, the plaintiffs and the majority argue that the fundamental right to marriage that has previously been recognized by the Supreme Court is a broad right that should apply to the plaintiffs without the need to recognize a new fundamental right to same-sex marriage. They argue that this approach is supported by the fact that the Supreme Court did not narrowly define the right to marriage in its decisions in Loving, 388 U.S. at 12, 87 S.Ct. 1817; Turner, 482 U.S. at 94-96, 107 S.Ct. 2254; or Zablocki, 434 U.S. at 383-86, 98 S.Ct. 673.
It is true that, in those cases, the Court did not recognize new, separate fundamental rights to fit the factual circumstances in each case. For example, in Loving, the Court did not examine whether interracial marriage was, objectively, deeply rooted in our Nation’s history and tradition. But it was not required to do so. Each of those cases involved a couple asserting a right to enter into a traditional marriage of the type that has always been recognized since the beginning of the Nation-a union between one man and one woman. While the context for asserting the right varied in each of those cases, it varied only in ways irrelevant to the concept of marriage. The type of relationship sought was always the traditional, man-woman relationship to which the term “marriage” was theretofore always assumed to refer. Thus, none of the cases cited by the plaintiffs and relied on by the majority involved the assertion *391of a brand new liberty interest. To the contrary, they involved the assertion of one of the oldest and most fundamental liberty interests in our society.
To now define the previously recognized fundamental right to “marriage” as a concept that includes the new notion of “same-sex marriage” amounts to a dictionary jurisprudence, which defines terms as convenient to attain an end.
It is true that same-sex and opposite-sex relationships share many attributes, and, therefore, marriages involving those relationships would, to a substantial extent, be similar. Two persons who are attracted to each other physically and emotionally and who love each other could publicly promise to live with each other thereafter in a mutually desirable relationship. These aspects are the same whether the persons are of the same sex or different sexes. Moreover, both relationships could successfully function to raise children, although children in a same-sex relationship would come from one partner or from adoption. But there are also significant distinctions between the relationships that can justify differential treatment by lawmakers.
Only the union of a man and a woman has the capacity to produce children and thus to carry on the species. And more importantly, only such a union creates a biological family unit that also gives rise to a traditionally stable political unit. Every person’s identity includes the person’s particular biological relationships, which create unique and meaningful bonds of kinship that are extraordinarily strong and enduring and that have been afforded a privileged place in political order throughout human history. Societies have accordingly enacted laws promoting the family unit-such as those relating to sexual engagement, marriage rites, divorce, inheritance, name and title, and economic matters. And many societies have found familial bonds so critical that they have elevated marriage to be a sacred institution trapped with religious rituals. In these respects, the traditional man-woman relationship is unique.
Thus, when the Supreme Court has recognized, through the years, that the right to marry is a fundamental right, it has emphasized the procreative and social ordering aspects of traditional marriage. For example, it has said: “[Marriage] is an institution, in the maintenance of which in its purity the public is deeply interested, for it is the foundation of the family and of society, without which there would be neither civilization nor progress,” Maynard v. Hill, 125 U.S. 190, 211, 8 S.Ct. 728, 31 L.Ed. 654 (1888) (emphasis added); Marriage is “one of the basic civil rights of man. Marriage and procreation are fundamental to the very existence and survival of the race,” Skinner v. Oklahoma ex rel. Williamson, 316 U.S. 535, 541, 62 S.Ct. 1110, 86 L.Ed. 1655 (1942); “It is not surprising that the decision to marry has been placed on the same level of importance as decisions relating to procreation, childbirth, childrearing, and family relationships .... [Marriage] is the foundation of the family in our society,” Zablocki, 434 U.S. at 386, 98 S.Ct. 673.
Because there exist deep, fundamental differences between traditional and same-sex marriage, the plaintiffs and the majority err by conflating the two relationships under the loosely drawn rubric of “the right to marriage.” Rather, to obtain constitutional protection, they would have to show that the right to same-sex marriage is itself deeply rooted in our Nation’s history. They have not attempted to do so and could not succeed if they were so to attempt.
In an effort to bridge the obvious differences between the traditional relationship and the new same-sex relationship, the *392plaintiffs argue that the fundamental right to marriage “has always been based on, and defined by, the constitutional liberty to select the partner of one’s choice.” (Emphasis added). They rely heavily on Loving to assert this claim. In Loving, the Court held that a state regulation restricting interracial marriage infringed on the fundamental right to marriage. Loving, 388 U.S. at 12, 87 S.Ct. 1817. But nowhere in Loving did the Court suggest that the fundamental right to marry includes the unrestricted right to marry whomever one chooses, as the plaintiffs claim. Indeed, Loving explicitly relied on Skinner and Murphy, and both of those cases discussed marriage in traditional, procreative terms. Id.
This reading of Loving is fortified by the Court’s summary dismissal of Baker v. Nelson, 291 Minn. 310, 191 N.W.2d 185 (1971), appeal dismissed, 409 U.S. 810, 93 S.Ct. 37, 34 L.Ed.2d 65 (1972), just five years after Loving was decided. In Baker, the Minnesota Supreme Court interpreted a state statute’s use of the term “marriage” to be one of common usage meaning a union “between persons of the opposite sex” and thus not including same-sex marriage. Id. at 186. On appeal, the Supreme Court dismissed the case summarily “for want of a substantial federal question.” 409 U.S. at 810, 93 S.Ct. 37. The Court’s action in context indicates that the Court did not view Loving or the cases that preceded it as providing a fundamental right to an unrestricted choice of marriage partner. Otherwise, the state court’s decision in Baker would indeed have presented a substantial federal question.
In short, Loving simply held that race, which is completely unrelated to the institution of marriage, could not be the basis of marital restrictions. See Loving, 388 U.S. at 12, 87 S.Ct. 1817. To stretch Loving’s holding to say that the right to marry is not limited by gender and sexual orientation is to ignore the inextricable, biological link between marriage and procreation that the Supreme Court has always recognized. See Windsor, 133 S.Ct. at 2689 (recognizing that throughout history, “marriage between a man and a woman no doubt had been thought of by most people as essential to the very definition of that term and to its role and function”). The state regulation struck down in Loving, like those in Zablocki and Turner, had no relationship to the foundational purposes of marriage, while the gender of the individuals in a marriage clearly does. Thus, the majority errs, as did the district court, by interpreting the Supreme Court’s marriage cases as establishing a right that includes same-sex marriage.
The plaintiffs also largely ignore the problem with their position that if the fundamental right to marriage is based on “the constitutional liberty to select the partner of one’s choice,” as they contend, then that liberty would also extend to individuals seeking state recognition of other types of relationships that States currently restrict, such as polygamous or incestuous relationships. Cf. Romer v. Evans, 517 U.S. 620, 648-50, 116 S.Ct. 1620, 134 L.Ed.2d 855 (1996) (Scalia, J., dissenting). Such an extension would be a radical shift in our understanding of marital relationships. Laws restricting polygamy are foundational to the Union itself, having been a condition on the entrance of Arizona, New Mexico, Oklahoma, and Utah into statehood. Id. While the plaintiffs do attempt to assure us that such laws are safe because “there are weighty government interests underlying” them, such an argument does not bear on the question of whether the right is fundamental. The government’s interests would instead be relevant only to whether the restriction could meet the requisite standard of review. And because laws prohibiting polygamous or incestuous marriages restrict *393individuals’ right to choose whom they would like to marry, they would, under the plaintiffs’ approach, have to be examined under strict scrutiny. Perhaps the government’s interest would be strong enough to enable such laws to survive strict scrutiny, but regardless, today’s decision would truly be a sweeping one if it could be understood to mean that individuals have a jfundamental right to enter into a marriage with any person, or any people, of their choosing.
At bottom, the fundamental right to marriage does not include a right to same-sex marriage. Under the Glucksberg analysis that we are thus bound to conduct, there is no new fundamental right to same-sex marriage. Virginia’s laws restricting marriage to man-woman relationships must therefore be upheld if there is any rational basis for the laws.
Ill
Under rational-basis review, courts are required to give heavy deference to legislatures. The standard
simply requires courts to determine whether the classification in question is, at a minimum, rationally related to legitimate governmental goals. In other words, the fit between the enactment and the public purposes behind it need not be mathematically precise. As long as [the legislature] has a reasonable basis for adopting the classification, which can include “rational speculation unsupported by evidence or empirical data,” the statute will pass constitutional muster. The rational basis standard thus embodies an idea critical to the continuing vitality of our democracy: that courts are not empowered to “sit as a superlegislature to judge the wisdom or desirability of legislative policy determinations.”
Wilkins v. Gaddy, 734 F.3d 344, 347-48 (4th Cir.2013) (emphasis added) (citations omitted) (quoting FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 315, 113 S.Ct. 2096, 124 L.Ed.2d 211 (1993); City of New Orleans v. Dukes, 427 U.S. 297, 303, 96 S.Ct. 2513, 49 L.Ed.2d 511 (1976)). Statutes subject to rational-basis review “bear[] a strong presumption of validity, and those attacking the rationality of the legislative classification have the burden ‘to negative every conceivable basis which might support [them].’ ” Beach Commc’ns, 508 U.S. at 314-15, 113 S.Ct. 2096 (emphasis added) (citation omitted) (quoting Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364, 93 S.Ct. 1001, 35 L.Ed.2d 351 (1973)).
In contending that there is a rational basis for its marriage laws, Virginia has emphasized that children are born only to one man and one woman and that marriage provides a family structure by which to nourish and raise those children. It claims that a biological family is a more stable environment, and it renounces any interest in encouraging same-sex marriage. It argues that the purpose of its marriage laws “is to channel the presumptive procreative potential of man-woman relationships into enduring marital unions so that if any children are born, they are more likely to be raised in stable family units.” (Emphasis omitted). Virginia highlights especially marriage’s tendency to promote stability in the event of unplanned pregnancies, asserting that it has “a compelling interest in addressing the particular concerns associated with the birth of unplanned children.... [C]hildren born from unplanned pregnancies where their mother and father are not married to each other are at significant risk of being raised outside stable family units headed by their mother and father jointly.”
Virginia states that its justifications for promoting traditional marriage also explain its lack of interest in promoting *394same-sex marriage. It maintains that a traditional marriage is “exclusively [an] opposite-sex institution ... inextricably linked to procreation and biological kinship,” Windsor, 133 S.Ct. at 2718 (Alito, J., dissenting), and that same-sex marriage prioritizes the emotions and sexual attractions of the two partners without any necessary link to reproduction. It asserts that it has no interest in “licensing adults’ love.”
The plaintiffs accept that family stability is a legitimate state goal, but they argue that licensing same-sex relationships will not burden Virginia’s achievement of that goal. They contend that “there is simply no evidence or reason to believe that prohibiting gay men and lesbians from marrying will increase ‘responsible procreation’ among heterosexuals.”
But this argument does not negate any of the rational justifications for Virginia’s legislation. States are permitted to selectively provide benefits to only certain groups when providing those same benefits to other groups would not further the State’s ultimate goals. See Johnson v. Robison, 415 U.S. 361, 383, 94 S.Ct. 1160, 39 L.Ed.2d 389 (1974) (“When ... the inclusion of one group promotes a legitimate governmental purpose, and the addition of other groups would not, we cannot say that the statute’s classification of beneficiaries and nonbeneficiaries is invidiously discriminatory”). Here, the Commonwealth’s goal of ensuring that unplanned children are raised in stable homes is furthered only by offering the benefits of marriage to opposite-sex couples. As Virginia correctly asserts, “the relevant inquiry here is not whether excluding same-sex couples from marriage furthers [Virginia’s] interest in steering man-woman couples into marriage.” Rather, the relevant inquiry is whether also recognizing same-sex marriages would further Virginia’s interests. With regard to its interest in ensuring stable families in the event of unplanned pregnancies, it would not.
The plaintiffs reply that even if this is so, such “line-drawing” only makes sense if the resources at issue are scarce, justifying the State’s limited provision of those resources. They argue that because “[m]arriage licenses ... are not a remotely scarce commodity,” the line-drawing done by Virginia’s marriage laws is irrational. But this fundamentally misunderstands the nature of marriage benefits. When the Commonwealth grants a marriage, it does not simply give the couple a piece of paper and a title. Rather, it provides a substantial subsidy to the married couple — economic benefits that, the plaintiffs repeatedly assert, are being denied them. For example, married couples are permitted to file state income taxes jointly, lowering their tax rates. See Va. Code Ann. § 58.1-324. Although indirect, such benefits are clearly subsidies that come at a cost to the Commonwealth. Virginia is willing to provide these subsidies because they encourage opposite-sex couples to marry, which tends to provide children from unplanned pregnancies with a more stable environment. Under Johnson, the Commonwealth is not obligated to similarly subsidize same-sex marriages, since doing so could not possibly further its interest. This is no different from the subsidies provided in other cases where the Supreme Court has upheld line-drawing, such as Medicare benefits, Mathews v. Diaz, 426 U.S. 67, 83-84, 96 S.Ct. 1883, 48 L.Ed.2d 478 (1976), or veterans’ educational benefits, Johnson, 415 U.S. at 383, 94 S.Ct. 1160.
As an additional argument, Virginia maintains that marriage is a “[c]omplex social institution! ]” with a “set of norms, rules, patterns, and expectations that powerfully (albeit often unconsciously) affect people’s choices, actions, and perspec*395tives.” It asserts that discarding the traditional definition of marriage will have far-reaching consequences that cannot easily be predicted, including “sever[ing] the inherent link between procreation ... and marriage ... [and] in turn ... powerfully conveying] that marriage exists to advance adult desires rather than [to] serv[e] children’s needs.”
The plaintiffs agree that changing the definition of marriage may have unforeseen social effects, but they argue that such predictions should not be enough to save Virginia’s marriage laws because similar justifications were rejected in Loving. The Loving Court, however, was not applying rational-basis review. See Loving, 388 U.S. at 11-12, 87 S.Ct. 1817. We are on a different footing here. Under rational-basis review, legislative choices “may be based on rational speculation unsupported by evidence or empirical data.” Beach Commc’ns, 508 U.S. at 815, 113 S.Ct. 2096. “Sound policymaking often requires legislators to forecast future events and to anticipate the likely impact of these events based on deductions and inferences for which complete empirical support may be unavailable.” Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 665, 114 S.Ct. 2445, 129 L.Ed.2d 497 (1994) (plurality opinion). And the legislature “is far better equipped than the judiciary” to make these evaluations and ultimately decide on a course of action based on its predictions. Id. at 665-66. In enacting its marriage laws, Virginia predicted that changing the definition of marriage would have a negative effect on children and on the family structure. Although other States do not share those concerns, such evaluations were nonetheless squarely within the province of the Commonwealth’s legislature and its citizens, who voted to amend Virginia’s Constitution in 2006.
Virginia has undoubtedly articulated sufficient rational bases for its marriage laws, and I would find that those bases constitutionally justify the laws. Those laws are grounded on the biological connection of men and women; the potential for their having children; the family order needed in raising children; and, on a larger scale, the political order resulting from stable family units. Moreover, I would add that the traditional marriage relationship encourages a family structure that is inter-generational, giving children not only a structure in which to be raised but also an identity and a strong relational context. The marriage of a man and a woman thus rationally promotes a correlation between biological order and political order. Because Virginia’s marriage laws are rationally related to its legitimate purposes, they withstand rational-basis scrutiny under the Due Process Clause.
IV
The majority does not substantively address the plaintiffs’ second argument— that Virginia’s marriage laws invidiously discriminate on the basis of sexual orientation, in violation of the Equal Protection Clause — since it finds that the laws infringe on the plaintiffs’ fundamental right to marriage. But because I find no funda- • mental right is infringed by the laws, I also address discrimination under the Equal Protection Clause.
The Equal Protection Clause, which forbids any State from “denying] to any person within its jurisdiction the equal protection of the laws,” U.S. Const, amend. XIV, § 1, prohibits invidious discrimination among classes of persons. Some classifications — such as those based on race, al-ienage, or national origin — are “so seldom relevant to the achievement of any legitimate state interest that laws grounded in such considerations are deemed to reflect prejudice and antipathy — a view that those in the burdened class are not as worthy or *396deserving as others.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985). Any laws based on such “suspect” classifications are subject to strict scrutiny. See id. In a similar vein, classifications based on gender are “quasisuspect” and call for “intermediate scrutiny” because they “frequently bear[] no relation to ability to perform or contribute to society” and thus “generally provide! ] no sensible ground for differential treatment.” Id. at 440-41, 105 S.Ct. 3249 (quoting Frontiero v. Richardson, 411 U.S. 677, 686, 93 S.Ct. 1764, 36 L.Ed.2d 583 (1973) (plurality opinion)); see also Craig v. Boren, 429 U.S. 190, 197, 97 S.Ct. 451, 50 L.Ed.2d 397 (1976). Laws subject to intermediate scrutiny must be substantially related to an important government objective. See United States v. Virginia, 518 U.S. 515, 533, 116 S.Ct. 2264, 135 L.Ed.2d 735 (1996).
But when a regulation adversely affects members of a class that is not suspect or quasi-suspect, the regulation is “presumed to be valid and will be sustained if the classification drawn by the statute is rationally related to a legitimate state interest.” City of Cleburne, 473 U.S. at 440, 105 S.Ct. 3249 (emphasis added). Moreover, the Supreme Court has made it clear that
where individuals in the group affected by a law have distinguishing characteristics relevant to interests the State has the authority to implement, the courts have been very reluctant, as they should be in our federal system and with our respect for the separation of powers, to closely scrutinize legislative choices as to whether, how, and to what extent those interests should be pursued. In such cases, the Equal Protection Clause requires only a rational means to serve a legitimate end.
Id. at 441-42, 105 S.Ct. 3249 (emphasis added). This is based on the understanding that “equal protection of the laws must coexist with the practical necessity that most legislation classifies for one purpose or another, with resulting disadvantage to various groups or persons.” Romer, 517 U.S. at 631, 116 S.Ct. 1620.
The plaintiffs contend that Virginia’s marriage laws should be subjected to some level of heightened scrutiny because they discriminate on the basis of sexual orientation. Yet they concede that neither the Supreme Court nor the Fourth Circuit has ever applied heightened scrutiny to a classification based on sexual orientation. They urge this court to do so for the first time. Governing precedent, however, counsels otherwise.
In Romer v. Evans, the Supreme Court did not employ any heightened level of scrutiny in evaluating a Colorado constitutional amendment that prohibited state and local governments from enacting legislation that would allow persons to claim “any minority status, quota preferences, protected status, or discrimination” based on sexual orientation. Romer, 517 U.S. at 624, 116 S.Ct. 1620. In holding the amendment unconstitutional under the Equal Protection Clause, the Court applied rational-basis review. See id. at 631-33, 116 S.Ct. 1620.
And the Supreme Court made no change as to the appropriate level of scrutiny in its more recent decision in Windsor, which held Section 3 of the Defense of Marriage Act unconstitutional. The Court was presented an opportunity to alter the Romer standard but did not do so. Although it did not state the level of scrutiny being applied, it did explicitly rely on rational-basis eases like Romer and Department of Agriculture v. Moreno, 413 U.S. 528, 93 S.Ct. 2821, 37 L.Ed.2d 782 (1973). See Windsor, 133 S.Ct. at 2693. In his dissenting opinion in Windsor, Justice Scalia thus noted, “As nearly as I can tell, the *397Court agrees [that rational-basis review applies]; its opinion does not apply strict scrutiny, and its central propositions are taken from rational-basis cases like Moreno.” Id. at 2706 (Scalia, J., dissenting).
Finally, we have concluded that rational-basis review applies to classifications based on sexual orientation. See Veney v. Wyche, 293 F.3d 726, 731-32 (4th Cir.2002). In Veney, a prisoner filed a § 1983 action alleging that he had been discriminated against on the basis of sexual preference and gender. Id. at 729-30. We noted that the plaintiff “[did] not allege that he [was] a member of a suspect class. Rather, he claim[ed] that he ha[d] been discriminated against on the basis of sexual preference and gender. Outside the prison context, the former is subject to rational basis review, see Romer v. Evans, 517 U.S. 620, 631-32 [116 S.Ct. 1620, 134 L.Ed.2d 855] (1996).” Id. at 731-32 (footnote omitted).
The vast majority of other courts of appeals have reached the same conclusion. See Cook v. Gates, 528 F.3d 42, 61 (1st Cir.2008) (“Romer nowhere suggested that the Court recognized a new suspect class. Absent additional guidance from the Supreme Court, we join our sister circuits in declining to read Romer as recognizing homosexuals as a suspect class for equal protection purposes”); Price-Cornelison v. Brooks, 524 F.3d 1103, 1113-14 & n. 9 (10th Cir.2008) (“A government official can ... distinguish between its citizens on the basis of sexual orientation, if that classification bears a rational relation to some legitimate end” (internal quotation marks omitted)); Citizens for Equal Prot. v. Bruning, 455 F.3d 859, 865-66 (8th Cir.2006) (discussing Romer and reaching the conclusion that “[t]hough the most relevant precedents are murky, we conclude for a number of reasons that [Nebraska’s same-sex marriage ban] should receive rational-basis review under the Equal Protection Clause, rather than a heightened level of judicial scrutiny”); Johnson v. Johnson, 385 F.3d 503, 532 (5th Cir.2004) (“[A] state violates the Equal Protection Clause if it disadvantages homosexuals for reasons lacking any rational relationship to legitimate governmental aims”); Lofton v. Sec’y of Dep’t of Children & Family Sews., 358 F.3d 804, 818 (11th Cir.2004) (“[A]ll of our sister circuits that have considered the question have declined to treat homosexuals as a suspect class. Because the present case involves neither a fundamental right nor a suspect class, we review the ... statute under the rational-basis standard” (footnote omitted)); Equal. Found. of Greater Cincinnati, Inc. v. City of Cincinnati, 128 F.3d 289, 294, 300 (6th Cir.1997) (applying rational-basis review in upholding a city charter amendment restricting homosexual rights and stating that in Romer, the Court “did not assess Colorado Amendment 2 under ‘strict scrutiny’ or ‘intermediate scrutiny’ standards, but instead ultimately applied ‘rational relationship’ strictures to that enactment and resolved that the Colorado state constitutional provision did not invade any fundamental right and did not target any suspect class or quasi-suspect class”); BenShalom v. Marsh, 881 F.2d 454, 464 (7th Cir.1989) (applying rational-basis review prior to the announcement of Romer), Woodward v. United States, 871 F.2d 1068, 1076 (Fed.Cir.1989) (“The Supreme Court has identified only three suspect classes: racial status, national ancestry and ethnic original, and alienage. Two other classifications have been identified by the Court as quasi-suspect: gender and illegitimacy. [Plaintiff] would have this court add homosexuality to that list. This we decline to do” (citations and footnote omitted)). But see SmithKline Beecham Corp. v. Abbott Labs., 740 F.3d 471, 481 (9th Cir.2014) (applying heightened scrutiny to a Batson challenge that was based on sexual orien*398tation); Windsor v. United States, 699 F.3d 169, 180-85 (2d Cir.2012) (finding intermediate scrutiny appropriate in assessing the constitutionality of Section 3 of the Defense of Marriage Act).
Thus, following Supreme Court and Fourth Circuit precedent, I would hold that Virginia’s marriage laws are subject to rational-basis review. Applying that standard, I conclude that there is a rational basis for the laws, as explained in Part III, above. At bottom, I agree with Justice Alito’s reasoning that “[ijn asking the court to determine that [Virginia’s marriage laws are] subject to and violate[ ] heightened scrutiny, [the plaintiffs] thus ask us to rule that the presence of two members of the opposite sex is as rationally related to marriage as white skin is to voting or a Y-chromosome is to the ability to administer an estate. That is a striking request and one that unelected judges should pause before granting.” Windsor, 133 S.Ct. at 2717-18 (Alito, J., dissenting).
V
Whether to recognize same-sex marriage is an ongoing and highly engaged political debate taking place across the Nation, and the States are divided on the issue. The majority of courts have struck down statutes that deny recognition of same-sex marriage, doing so almost exclusively on the idea that same-sex marriage is encompassed by the fundamental right to marry that is protected by the Due Process Clause. While I express no viewpoint on the merits of the policy debate, I do strongly disagree with the assertion that same-sex marriage is subject to the same constitutional protections as the traditional right to marry.
Because there is no fundamental right to same-sex marriage and there are rational reasons for not recognizing it, just as there are rational reasons for recognizing it, I conclude that we, in the Third Branch, must allow the States to enact legislation on the subject in accordance with their political processes. The U.S. Constitution does not, in my judgment, restrict the States’ policy choices on this issue. If given the choice, some States will surely recognize same-sex marriage and some will surely not. But that is, to be sure, the beauty of federalism.
I would reverse the district court’s judgment and defer to Virginia’s political choice in defining marriage as only between one man and one woman.